Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 1 of 11 Page ID #:103



    1   POLSINELLI LLP
        TODD M. MALYNN (SBN: 181595 )
    2   tmalynn@polsinelli.com
        JOHN POSTHUMUS (Pro Hac Vice pending)
    3   jposthumus@polsinelli.com
        2049 Century Park East, Suite 2900
    4   Los Angeles, CA 90067
        Telephone: (310) 556-1801
    5   Facsimile: (310) 556-1802
    6

    7   Attorneys for Plaintiff
        Kitu Life, Inc.
    8

    9                             UNITED STATES DISTRICT COURT

   10                        CENTRAL DISTRICT OF CALIFORNIA

   11

   12   KITU LIFE, INC., a Delaware                 Case No. 2:19-cv-01582-FMO (PLA)
        Corporation,                                Hon. Fernando M. Olguin
   13
                                       Plaintiff,   AMENDED COMPLAINT FOR:
   14                                               TRADEMARK INFRINGEMENT,
                 v.                                 FALSE DESIGNATION OF ORIGIN,
   15                                               AND UNFAIR COMPETITION
        KIITO, INC, a Delaware Corporation,
   16                                               JURY DEMAND
                                     Defendant.
   17                                               Complaint Filed: February 26, 2019
   18

   19

   20
   21

   22

   23

   24

   25

   26

   27

   28


                                  AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 2 of 11 Page ID #:104



    1            Plaintiff Kitu Life, Inc. (“KITU”) for its Amended Complaint against Defendant Kiito, Inc.

    2   (“Defendant” or “Kiito”), hereby alleges as follows:

    3                                          Nature of the Action

    4            1.     In this action, KITU seeks injunctive and monetary relief for acts of unfair

    5   competition under the laws of the United States, Title 15, United States Code, California Unfair

    6   Trade Practices, and trademark infringement and unfair competition under the common law of the

    7   State of California.

    8                                               The Parties

    9            2.     KITU is a Delaware corporation with its principal place of business at 1732 First

   10   Avenue, New York, NY 10128.

   11            3.     Upon information and belief, Defendant Kiito is a Delaware corporation with its

   12   principal place of business at 800 Wiltshire Blvd, Suite 200, Los Angeles, CA 90017.

   13                                        Jurisdiction and Venue

   14            4.     This action arises under § 1125(a) of the Lanham Act, 15 U.S.C. § 1051 et seq.,

   15   California Unfair Trade Practices, Cal. Bus. & Prof. Code § 17200 et seq., and the common law

   16   of the State of California.

   17            5.     The Court has original jurisdiction over this action pursuant to 15 U.S.C. § 1121

   18   and supplemental jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338, and 1367.

   19            6.     The Court has personal jurisdiction over Defendant because Defendant reside in

   20   this judicial district and conduct their business of providing real estate brokerage services and

   21   property management services in this judicial district.

   22            7.     Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391(b) and

   23   (c) because a substantial part of the events giving rise to the claims in the action occurred within

   24   this jurisdiction.

   25                                              Background

   26            8.     KITU is a fast growing consumer goods company headquartered in New York

   27   City, NY, which currently makes and markets:

   28
   30
                                                      2
                                      AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 3 of 11 Page ID #:105



    1                  •   Super Coffee—RTD sugar free, organic coffee blended with protein and MCT Oil

    2                      (12oz HDPE bottle)

    3                  •   Super Creamer—Lactose free, sugar free coffee creamer fortified with protein and

    4                      MCT Oil (25oz paper carton)

    5                  •   Super Espresso—sugar free, organic espresso blended with protein and MCT Oil

    6                      (6 oz can)

    7            9.        KITU has plans to introduce two new product lines in 2019, including CBD-

    8   infused products and plant-based protein shakes.

    9            10.       KITU offers a line of beverage products offered under the mark KITU which have

   10   been on the marketplace since as early as June, 2018 and are currently available in over 5,000

   11   retail locations across the country from Bristol Farms and 7-11 in Southern California to

   12   Walgreens and Whole Foods in New York City. KITU’s products are also available online,

   13   including at drinksupercoffee.com, Amazon, Peapod, and jet.com.

   14            11.       The KITU mark has been extensively used by KITU in connection with its

   15   beverage products. Representative examples of such uses are attached hereto as Exhibit A.

   16            12.       KITU promotes its KITU products throughout the United States, including online

   17   at its website, drinksupercoffee.com, on facebook.com, which page has over 19K followers, and

   18   at www.amazon.com.

   19            13.       The KITU Mark is inherently distinctive and serves to identify and indicate the

   20   source of KITU’s products to the consuming public.

   21            14.       In addition, as a result of KITU’s continuous use and promotion of the KITU

   22   Mark, the Mark has become distinctive to designate KITU and its products from those of others,

   23   and to distinguish the source or origin of KITU’s products. As a result of these efforts by KITU,

   24   the consuming public throughout the United States, including in California, widely recognizes

   25   and associates the KITU Mark with KITU.

   26            15.       As a result of KITU’s continuous use and promotion of the KITU mark, KITU

   27   has acquired valuable common law rights in the mark.

   28
                                                        3
                                        AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 4 of 11 Page ID #:106



    1            16.    KITU has expended substantial monies in marketing, advertising, and promoting

    2   the KITU mark, and through such sales and advertising, has generated substantial goodwill and

    3   customer recognition in the KITU mark.

    4                                          Defendant’s Activities

    5            17.    After KITU began using its KITU mark in connection with its line of products,

    6   Defendant began offering its own line of beverage products under the highly similar mark

    7   KIITO.

    8            18.    KITU recently learned that Defendant has begun using the KIITO mark in

    9   connection with beverage products at its website (https://drinkkiito.com/collections/shop),

   10   which is accessible in the United States. Representative examples of such uses are attached

   11   hereto as Exhibit B.

   12            19.    Upon information and belief, Defendant is test marketing its KIITO drink in third-

   13   party stores in the Southern California area.

   14            20.    Upon information and belief, Defendant’s KIITO products will appear side-by-

   15   side with KITU’s line of KITU products in third-party stores.

   16            21.    Upon information and belief, Defendant will be attending and displaying its

   17   KIITO drink at the Expo West Conference in Anaheim, CA in early March, 2019, and Defendant

   18   will be located in booth H922, which will be in close proximity to KITU’s booth H603.

   19            22.    KITU has expressed its objection to Defendant’s use and registration of the KIITO

   20   mark because of the likelihood of consumer confusion arising from Defendant’s use.

   21            23.    Despite constructive and actual knowledge of KITU’s trademark rights,

   22   Defendant intends to continue to use the KIITO mark in connection with the advertising and

   23   promotion of its products in competition with KITU and the KITU products.

   24            24.    Defendant is not affiliated with or sponsored by KITU and has not been

   25   authorized by KITU to use the KITU mark or any confusingly similar marks.

   26

   27

   28
                                                     4
                                     AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 5 of 11 Page ID #:107



    1                                                 COUNT I

    2                                Unfair Competition Under Federal Law

    3                                           (15 U.S.C. § 1125(a))

    4            25.     KITU repeats the allegations above as if fully set forth herein.

    5            26.     This is a claim for unfair competition under the Lanham Act, 15 U.S.C. § 1125(a),

    6   arising from Defendant’s unlawful acts, including, without limitation, use of a false designation

    7   of origin which is likely to cause confusion, mistake, or deception as to origin, sponsorship, or

    8   approval of Defendant’s services, in violation of 15 U.S.C. § 1125(a).

    9            27.     Defendant’s conduct constitutes an attempt to trade on the goodwill that KITU

   10   has developed in the KITU Mark, all to the damage of KITU.

   11            28.     By its conduct, Defendant has caused KITU irreparable harm and injury and will

   12   continue to do so unless Defendant is restrained and enjoined by this Court from further violation

   13   of KITU’s rights.

   14            29.     KITU has no adequate remedy at law.

   15                                                COUNT II

   16                  Unfair Competition under California Unfair Trade Practices Statute

   17                                 (Cal. Bus. & Prof. Code § 17200 et seq.)

   18            30.     KITU repeats the allegations above as if fully set forth herein.

   19            31.     Defendant’s conduct constitutes misappropriation of valuable property rights of

   20   KITU and trading on the goodwill symbolized by the distinctive KITU Mark and the KITU

   21   distinguishing characteristics and is thereby likely to confuse and deceive members of the

   22   purchasing public and others, and otherwise damage the public by engaging in false or unfair

   23   trade acts or business practices.

   24            32.     The activities of the Defendant as described in the forgoing paragraphs, and in

   25   each cause of action herein asserted, constitute unfair and/or deceptive trade practices that have

   26   occurred and are occurring in commerce and have proximately caused and are proximately

   27   causing injury to KITU. Thus, these activities violate the California statutory prohibition of

   28
                                                     5
                                     AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 6 of 11 Page ID #:108



    1   unfair trade practices, Cal. Bus. & Prof. Code § 17200 et seq.

    2            33.      By its conduct, Defendant has caused and, unless restrained and enjoined by this

    3   Court, will continue to cause irreparable harm, damage, and injury to KITU.

    4            34.      KITU has no adequate remedy at law.

    5                                                 COUNT III

    6                California Common Law Trademark Infringement and Unfair Competition

    7            35.      KITU repeats the allegations above as if fully set forth herein.

    8            36.      This is a claim for trademark infringement and unfair competition under the

    9   common law of California, arising from Defendant’s use, and continued use, of the KIITO Mark

   10   in commerce which is likely to create consumer confusion in the marketplace; therefore, those

   11   activities constitute trademark infringement and unfair competition under the common law of

   12   California.

   13            37.      Defendant’s conduct constitutes an attempt to trade on the goodwill that KITU

   14   has developed in the KITU Mark, all to the damage of KITU.

   15            38.      By their conduct, Defendant has caused KITU irreparable harm and injury and

   16   will continue to do so unless Defendant is restrained and enjoined by this Court from further

   17   violation of KITU’s rights.

   18            39.      KITU has been damaged by the conduct of Defendant as described herein and

   19   will continue to be so damaged in the absence of relief from this Court.

   20                                                Relief Sought

   21   WHEREFORE, KITU asks this Court to:

   22            A.       Grant temporary, preliminary and permanent injunctive relief enjoining Defendant

   23   and any principals, agents, servants, employees, successors, and assigns of Defendant and all those

   24   in privity, concert, or participation with Defendant from:

   25                      i.    Imitating, copying, duplicating, or otherwise making any use of the KIITO

   26   mark, the KITU mark or any mark confusingly similar to the KITU mark;

   27

   28
                                                      6
                                      AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 7 of 11 Page ID #:109



    1                  ii.      Manufacturing, producing, distributing, circulating, selling, or otherwise

    2   disposing of any printed material which bears any copy or colorable imitation of the KIITO mark

    3   or the KITU mark;

    4                  iii.     Using any unauthorized copy or colorable imitation of the KIITO mark or

    5   the KITU mark in such fashion as is likely to relate or connect Defendant with KITU;

    6                  iv.      Using any false designation of origin or false description which can or is

    7   likely to lead the trade or public, or individual members thereof, to believe mistakenly that any

    8   service advertised, promoted, offered, or sold by Defendant is sponsored, endorsed, connected

    9   with, approved, or authorized by KITU;

   10                   v.      Causing likelihood of confusion or injury to KITU’s business reputation and

   11   to the distinctiveness of the KITU mark by unauthorized use of a confusingly similar mark;

   12                  vi.      Engaging in any other activity constituting unfair competition or

   13   infringement of the KITU mark or KITU’s rights in, or to use, or to exploit the same; and

   14                 vii.      Assisting, aiding or abetting another person or business entity in engaging

   15   or performing any of the activities enumerated in subparagraphs (i) through (vi) above.

   16            B.     Find that Defendant has infringed the KITU mark in violation of federal law and

   17   has damaged KITU’s goodwill by Defendant’s conduct.

   18            C.     Find that Defendant has unfairly competed with KITU by the acts complained of

   19   herein in violation of federal law.

   20            D.     Find that Defendant’s acts constitute deceptive trade practices in violation of Cal.

   21   Bus. & Prof. Code § 17200 et seq.

   22            E.     Find that Defendant has unfairly competed and infringed the KITU mark by the

   23   acts complained of herein in violation of the common law of California.

   24            F.     Grant an order requiring Defendant, and any principals, agents, servants,

   25   employees, successors, and assigns of and all those in privity or concert with Defendant who

   26   receive actual notice of said order, to deliver up or at KITU’s election certify the destruction or

   27

   28
                                                    7
                                    AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 8 of 11 Page ID #:110



    1   removal of, all labels, articles, promotional, advertising and any other printed materials of any kind

    2   bearing “KIITO,” the KITU mark, and any mark confusingly similar to the KITU mark.

    3            G.    Grant an Order requiring Defendant, and any principals, agents, servants,

    4   employees, successors, and assigns of and all those in privity or concert with Defendant who

    5   receive actual notice of said order, to abandon U.S. Ser. No. 87/949,049, Defendant’s application

    6   to register the mark KIITO now pending in the U.S. Patent and Trademark Office.

    7            H.    Award KITU judgment for damages against Defendant resulting from violation of

    8   Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)) for Federal Unfair Competition in an

    9   amount to be fixed by the Court, which in its discretion it finds just, including:

   10                   i.     All profits received by Defendant from sales and revenues of any kind as a

   11   result of the actions complained of herein;

   12                  ii.     All damages sustained by KITU as a result of Defendant’s acts of

   13   infringement and unfair competition, and that such damages be trebled; and

   14                 iii.     That, in light of the deliberate and willful actions of the Defendant, this

   15   action be designated an exceptional case, thereby entitling KITU to an award of all reasonable

   16   attorneys’ fees, costs, and disbursements incurred by KITU as a result of this action, pursuant to

   17   15 U.S.C. § 1117, and that KITU be awarded such relief;

   18            I.    Award KITU judgment for damages as a result of Defendant’s unfair competition

   19   and deceptive trade practices and that those damages be trebled;

   20            J.    Award KITU judgment for damages resulting from Defendant’s common law

   21   trademark infringement and common law unfair competition and that those damages be trebled;

   22            K.    Award KITU pre- and post-judgment interest on any monetary award made part

   23   of the judgment against Defendant;

   24            L.    Award KITU its costs and disbursements of this civil action, including, without

   25   limitation, reasonable attorneys’ fees; and

   26            M.    Grant to KITU such other and further relief as the Court may deem just, proper, and

   27   equitable under the circumstances.

   28
                                                    8
                                    AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 9 of 11 Page ID #:111



    1   Dated:       May 3, 2019                     POLSINELLI PC
    2

    3
                                               By:
    4                                                                  Todd M. Malynn
    5

    6

    7                                             Jury Demand
    8            KITU demands a trial by jury on all issues so triable in accordance with Federal Rule of
    9   Civil Procedure 38(b).
   10

   11   Dated:       May 3, 2019                     POLSINELLI PC
   12

   13
                                               By:
   14                                                                  Todd M. Malynn
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                    9
                                    AMENDED COMPLAINT AND JURY DEMAND
        67547250.1
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 10 of 11 Page ID #:112
Case 2:19-cv-01582-FMO-PLA Document 35 Filed 05/03/19 Page 11 of 11 Page ID #:113
